Eisher, J.,
delivered the opinion of the court.
The appellee filed her petition in the Probate Court of Kemper county, alleging among other things that Mary J. Puchet, about the year 1849, made her last will and testament, by which she bequeathed one undivided half of her estate to the petitioner for life; that the estate consists of eleven slaves, and other personal estate. That one Elizabeth Susan Campbell, wife of one James M. Campbell, and daughter of the said testatrix, is entitled to the other moiety of said property. The object of the petition is to have the estate divided between the petitioner and Mrs. Campbell.
Several points are made by counsel, but there is really but one which requires notice, and that is this. It is said that the will of James Puchet, under which Mary Puchet is said to derive her title, has never been admitted to probate. Admitting this objection to exist, it in no manner affects the title to the property. Mrs. Puchet, was the widow, and Mrs. Campbell, the only child of James Puchet; and if it be true that he died intestate, or his will has not been established, the widow and daughter would take under the law; the will professing to give only such title as the law would give in case of intestacy.
Judgment affirmed.